                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


UNITED STATES OF AMERICA ex rel.
MICHELLE O'CONNOR,                                   CASE NO. 3:15-cv-551


                       Plaintiffs,
                                                     FILED UNDER SEAL PURSUANT
                                                     TO TITLE 31 U.S.C. 3729 et seq.


NATIONAL SPINE AND PAIN CENTERS,
LLC,et al,
                       Defendants.


                                             ORDER



         Upon consideration ofthe United States' Notice of Intervention for Purposes of

Settlement, it is hereby:

         ORDERED that the Relator's Complaint, the United States' Notice of Intervention for

Purposes of Settlement, and this Order be unsealed; it is further

         ORDERED that all filings after the United States' Notice ofIntervention for Purposes of

Settlement(April 12, 2019) be unsealed; it is further

         ORDERED that all other filings in this matter remain under seal and not be made public.

         IT IS SO ORDERED.




                                                           Isl
                                              HENRY E. HUDSON
                                              Senior United States District Judge


Richmond, Virginia
Dated:
